Citation Nr: 9918870	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected calcification and arteriosclerosis, status 
post pacemaker.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The veteran had active service from February 1942 to December 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an evaluation of 
60 percent for service-connected calcification and 
arteriosclerosis, status post pacemaker, effective from 
February 1, 1993, following a period of 100 percent 
evaluation effective December 4, 1991.  

In January 1996, the Board remanded the veteran's claim for 
further development to include obtaining specified medical 
records and a VA examination.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's calcification and arteriosclerosis, status 
post pacemaker, is manifested by a normally functioning 
pacemaker, lightheadedness and fatigue at 2 METs on 
treadmill exercise study, with no congestive heart 
failure, or left ventricular dysfunction.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected calcification and arteriosclerosis, status post 
pacemaker, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an initial claim for VA benefits for 
calcification of arteries and arteriosclerosis in January 
1966.  By rating decision in April 1966, the RO granted 
service connection for calcification and early 
arteriosclerosis with a noncompensable evaluation.  

In December 1991, a dual chamber cardiac pacemaker was 
implanted due to repeated episodes of profound bradycardia, 
asystole, and near syncope.  A progress note one week after 
implantation noted good recovery from pacemaker insertion 
with normal function of the pacemaker.  

By letter dated in May 1992, R.B.M., M.D. stated that the 
veteran reported with symptoms of lightheadedness.  Dr. 
R.B.M. noted that the pacemaker appeared to be functioning 
normally, and the veteran's symptoms were probably due to 
rapid heart rate.  Dr. R.B.M. reprogrammed the pacemaker to 
reduce the beats per minute.  At a follow-up examination in 
July 1992, Dr. R.B.M. noted that the veteran had no more 
lightheadedness, but had some impairment of exercise 
tolerance.  In March 1994, Dr. R.B.M. noted that in the 
previous year and five months, the veteran had experienced no 
episodes of lightheadedness or pre-syncope.  He indicated an 
impression of intermittent breathlessness of uncertain cause 
with associated fatigue.  In January 1996, Dr. R.B.M. noted 
that no syncope had occurred since reprogramming of the 
pacemaker in October 1994.  The veteran complained of 
exertional breathlessness at this time.  

By letter dated in January 1993, the veteran stated that his 
pacemaker had to be adjusted to increase his heart rate in an 
effort to relieve shortness of breath, vertigo, and other 
symptoms.  He reported that the procedure improved his health 
to a limited degree, but future adjustments may be necessary.  

A VA examination was conducted in February 1993.  The veteran 
complained of continued feelings of fatigue and sensation of 
pressure and difficulty in breathing.  He indicated that 
these symptoms occurred at rest as well as with physical 
activity.  On physical examination, the veteran had a regular 
sinus rhythm with no murmurs.  The veteran reported that his 
pacemaker had to be adjusted twice due to fatigue.  

In January 1996, the Board remanded the veteran's claim for 
further development to include obtaining specified medical 
records and a VA examination.  By letter dated in February 
1996, the RO requested that the veteran identify all 
physicians and treatment facilities that had treated him for 
anything related to his pacemaker since January 1992.  

A VA examination was conducted in May 1996.  The veteran 
denied a history of chest pain, breathlessness, orthopnea, 
syncope or near-syncope.  The examiner noted no congestive 
heart failure and indicated an impression of normal pacemaker 
with no obvious cardiac disease.  

In July 1996, a VA physician from the cardiology clinic 
reviewed the veteran's claims file.  The physician noted that 
the veteran had episodes of near-syncope for which he had a 
dual chamber pacemaker implanted.  The physician noted that 
the veteran would require normal periodic checks of his 
pacemaker.  

The records indicated that the veteran's complaints were 
apparently not related to his cardiac problem.  The physician 
stated that the breathlessness could be related to poor 
left ventricular dysfunction, a pulmonary process, or to 
anxiety.  To clarify the diagnosis, the physician recommended 
an echocardiogram.  

By letter dated in September 1996, the veteran stated that he 
had canceled an appointment for a VA physical examination at 
the West Lost Angeles VA Medical Center (MC) because he had 
no transportation available to that facility.  The veteran 
requested that a decision be made with the evidence already 
of record.  

By letter dated in November 1998, the veteran stated that he 
suffered from fatigue to the extent that he required bed rest 
twice a day to be able to perform normal daily tasks.  He 
stated that he had attacks of nausea several times per day.  
The veteran again stated that he preferred to be examined, if 
necessary, at the Santa Barbara VA Clinic, as he could not 
travel to the VAMC in Los Angeles.  

In December 1998, W.A.O., M.D., performed a VA fee basis 
examination on the veteran and noted review of the veteran's 
medical records.  The veteran noted complaints of fatigue and 
dizziness several times per day with no chest pain, 
congestive heart failure, ankle swelling or shortness of 
breath related to exertion.  Dr. W.A.O. reported that the 
veteran had only slight limitation of activities 
in comparison with what might be expected for a normal 81-
year-old man.  Dr. W.A.O. indicated diagnoses of status post 
pacemaker insertion for sick sinus syndrome and possible 
atrioventricular block, and history of mild shortness 
of breath, which was probably non-cardiac, but needed further 
evaluation.  

A treadmill exercise study was performed and demonstrated 
symptoms of lightheadedness and near syncope within 4 minutes 
and 20 seconds of exercise on a gentle protocol.  Dr. W.A.O. 
noted that, although the veteran achieved a maximum of 4.6 
METs of activity, this degree of brief exercise was somewhat 
overwhelming and a safer range of activity for any sustained 
activity should not exceed 2 METs.  Dr. W.A.O. stated that 
the veteran was significantly impaired from a cardiac 
standpoint and was limited by lightheadedness and fatigue, 
which occurred with any sustained exertion over 2 METs.  The 
physician noted that the veteran did not ordinarily 
experience symptoms at rest.  


Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 1998 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule, arteriosclerosis was evaluated as 20 
percent disabling with slight weakening of bodily vigor, and 
0 percent disability without symptoms or renal, cardiac, or 
cerebral complications.  38 C.F.R. § 4.104, Diagnostic Code 
7100 (1997).  Arteriosclerotic complications, such as renal, 
cardiac, or cerebral, were rated separately under the 
appropriate diagnostic codes.  38 C.F.R. § 4.104, Diagnostic 
Code 7100, Note (1997).  Auriculoventricular block warranted 
a 100 percent evaluation if complete with attacks of syncope 
necessitating the insertion of a permanent internal 
pacemaker, and for 1 year, after which period the rating will 
be on residuals as below.  A 60 percent evaluation was 
warranted if block was complete with Stokes-Adams attacks 
several times a year despite the use of medication or 
management of the heart block by pacemaker.  

The diagnostic criteria for general arteriosclerosis was 
deleted from the current Schedule, as VA found that 
evaluating each disability resulting from generalized 
arteriosclerosis under an appropriate code would result in 
more accurate assessments of the actual disabilities caused 
by the condition.  62 Fed. Reg. 65207, 65215 (Dec. 11, 1997).  





Under the current Schedule, atrioventricular block is 
evaluated as 100 percent disabling for chronic congestive 
heart failure or work load of 3 METs (metabolic equivalent) 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A 60 percent evaluation is warranted for more than one 
episode of acute congestive heart failure in the past year, 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7015 (1998).  One MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his calcification 
and arteriosclerosis, status post pacemaker is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).




In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected cardiovascular disease (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that under the old Schedule there is no basis 
for an evaluation in excess of 60 percent after the one-year 
period following insertion of a permanent internal pacemaker.  

However, the Board finds that under the current Schedule, the 
veteran's cardiac symptomatology due to calcification and 
arteriosclerosis most closely approximates the criteria for a 
100 percent evaluation.  No findings of congestive heart 
failure or left ventricular dysfunction were noted.  Dr. 
W.A.O. stated that the veteran exhibited lightheadedness and 
fatigue on exertion over 2 METs on a treadmill exercise test.  
Although a maximum of 4.6 METs of activity was achieved, the 
schedular criteria for a 100 percent evaluation indicate only 
that a workload of 3 METs or less results in, inter alia, 
fatigue and dizziness.  The findings of Dr. W.A.O clearly 
meet this criterion, as the veteran began to exhibit these 
symptoms at 2 METs.  


ORDER

Entitlement to a 100 percent evaluation for service-connected 
calcification and arteriosclerosis, status post pacemaker, is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

